NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                               FILED
                            FOR THE NINTH CIRCUIT                                 JAN 19 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                               U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 09-30138

              Plaintiff - Appellee,              D.C. No. 6:08-CR-00009-CCL

  v.
                                                 MEMORANDUM*
JOHN JAY DIETRICH,

              Defendant - Appellant.


                  Appeal from the United States District Court
                           for the District of Montana
                Charles C. Lovell, Senior District Judge, Presiding

                      Argued and Submitted October 6, 2010
                              Seattle, Washington

Before: KOZINSKI, Chief Judge, and THOMAS and M. SMITH, Circuit Judges.

       The Supreme Court has held that 18 U.S.C. § 2250(a) “does not apply to sex

offenders whose interstate travel occurred prior to SORNA’s effective date.”

United States v. Begay, 622 F.3d 1187, 1195 (9th Cir. 2010) (citing Carr v. United

States, --- U.S. ----, 130 S. Ct. 2229, 2232–33 (2010)). In United States v.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Valverde, --- F.3d ----, 2010 WL 5263142, at *8 (9th Cir. Dec. 27, 2010), we held

that, for persons like Dietrich who were convicted of sex offenses prior to the

statute’s enactment, SORNA’s registration requirements became effective on

August 1, 2008. This date is thirty days after the Attorney General published

guidelines that accorded with the APA’s requirements and announced SORNA’s

retroactive applicability. Id.; see 5 U.S.C. § 553; Office of the Attorney General,

The National Guidelines for Sex Offender Registration and Notification, 73 Fed.

Reg. 38,030, 38,046–47 (July 2, 2008); see also United States v. Utesch, 596 F.3d

302, 311 (6th Cir. 2010).

      Dietrich’s interstate movement as an unregistered sex offender concluded in

April 2008, several months before SORNA’s registration requirements applied to

him. We therefore reverse his conviction. Carr, 130 S. Ct. at 2233.



      REVERSED AND REMANDED.




                                         -2-